          Case: 3:20-cv-00502-jdp Document #: 5 Filed: 06/22/20 Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF WISCONSIN

 MICHAEL TIMOTHY BRANDY, JR.,

          Plaintiff,                                                        ORDER
    v.
                                                                   Case No. 20-cv-502-jdp
 MARQUETTE COUNTY JAIL, et al.,

          Defendants.


         Plaintiff Michael Timothy Brandy, Jr. has submitted a resident transaction statement

for the six month period preceding the complaint in support of the pending motion to proceed

without prepayment of the filing fee. Accordingly, the court must determine whether plaintiff

qualifies for indigent status and, if so, calculate an initial partial payment of the $350.00 fee

for filing this case.

         Even when an inmate litigant qualifies for indigent status, the litigant must pay a

portion of the fee returned by the formula set forth in 28 U.S.C. § 1915(b)(1).                 Using

information for the relevant time period from plaintiff’s resident transaction statement, I

calculate plaintiff’s initial partial filing fee to be $16.00. For this case to proceed, plaintiff must

submit this amount on or before July 14, 2020.




                                              ORDER

         IT IS ORDERED that,

         1.      Plaintiff Michael Timothy Brandy, Jr. is assessed $16.00 as an initial partial

payment of the $350.00 fee for filing this case. Plaintiff is to submit a check or money order
         Case: 3:20-cv-00502-jdp Document #: 5 Filed: 06/22/20 Page 2 of 2



made payable to the clerk of court in the amount of $16.00 or advise the court in writing why

plaintiff is not able to submit the assessed amount on or before July 14, 2020.

       2.      If, by July 14, 2020, plaintiff fails to make the initial partial payment or show

cause for failure to do so, plaintiff will be held to have withdrawn this action voluntarily and

the case will be closed without prejudice to plaintiff filing this case at a later date.

       3.      No further action will be taken in this case until the clerk’s office receives

plaintiff’s initial partial filing fee as directed above and the court has screened the complaint

as required by the Prison Litigation Reform Act, 28 U.S.C. § 1915A. Once the screening

process is complete, a separate order will issue.




               Entered this 22nd day of June, 2020.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge




                                                 2
